Case: 17-10690      Document: 00514751790         Page: 1    Date Filed: 12/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                      No. 17-10690                        FILED
                                                                   December 7, 2018
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk

              Plaintiff - Appellee

v.

GILBERTO GOMEZ,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-119-2


Before DAVIS, JONES, and ENGELHARDT, Circuit Judges.
W. EUGENE DAVIS:*
       Pursuant to this court’s opinion of September 26, 2018, the district court
conducted a re-sentencing hearing of Defendant Gilberto Gomez on November
26, 2018. The district court reduced the original sentence from 652 to 480
months. Because the district court amended its sentence, we need not address
whether the original sentence is substantively reasonable, which is the only
remaining issue. Accordingly, we hereby dismiss this appeal as moot. This


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10690   Document: 00514751790    Page: 2   Date Filed: 12/07/2018


                               No. 17-10690

dismissal has no bearing on Defendant’s right to file a new appeal as to the
district court’s amended judgment.
     DISMISSED AS MOOT.




                                     2